Citation Nr: 0025265	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased (compensable) rating for 
lymphadenitis.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to May 1972 
and from May 1973 to May 1977.  He also served on active duty 
for training from June to December 1972.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
February 1996 decision by the RO that denied a claim of 
entitlement to an increased (compensable) rating for 
lymphadenitis, and also denied service connection for 
periodontal disease for purposes of an award of disability 
compensation benefits.

This case was previously before the Board in June 1998.  The 
Board at that time denied service connection for periodontal 
disease for purposes of an award of disability compensation 
benefits, and remanded to the RO for further development the 
issue of the veteran's entitlement to an increased 
(compensable) rating for lymphadenitis.  In January 2000, 
following completion of development requested by the Board, 
the RO confirmed and continued the prior zero percent 
(noncompensable) rating assigned for lymphadenitis.  The 
veteran was furnished a supplemental statement of the case 
(SSOC) in March 2000, and the matter was thereafter returned 
to the Board in June.


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to properly assess the current scope and 
severity of the veteran's service-connected lymphadenitis.

2.  Without good cause, the veteran failed to report for VA 
compensation examinations scheduled in connection with his 
claim for an increased (compensable) rating for 
lymphadenitis.

3.  The compensation examinations were required to determine 
whether the veteran met the criteria for an increased 
(compensable) rating.


CONCLUSION OF LAW

An increased (compensable) rating for lymphadenitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.326, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the currently assigned zero percent 
(noncompensable) rating for service-connected lymphadenitis 
does not adequately reflect the severity of his disability.  
He says that the condition has been aggravated by gum 
disease.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) cert. denied, 524 U.S. 940 (1998).  In 
an effort to fulfill that duty, the RO arranged for a VA skin 
examination in 1997.  38 C.F.R. § 3.326 (1999).  The RO also 
arranged for further VA examinations of the skin and 
lymphatic system in 1999, following a remand by the Board in 
June 1998.  See Introduction, supra.

Although the veteran had previously been treated by VA on an 
outpatient basis on several occasions, the reports of those 
visits contained very little in the way of specific 
information describing the overall scope and severity of 
symptoms associated with lymphadenitis.  In an April 1995 VA 
treatment report, for example, it was noted only that he had 
"swollen lymph nodes," without any indication of which 
nodes were swollen, and for how long and to what degree.  It 
was also difficult to ascertain from the available evidence 
which of his current symptoms were properly attributable to 
lymphadenitis, as opposed to non-service-connected 
conditions, such as periodontal disease.  Because the limited 
information in the record did not allow for a proper 
evaluation of the veteran's lymphadenitis, a thorough 
compensation examination was required.  38 C.F.R. § 3.326 
(1999).

The veteran, however, did not appear for the VA examinations 
as scheduled.  This, even though he had been notified in the 
Board's June 1998 remand that his failure to report could 
result in a denial of his claim, and even though the record 
clearly shows that he was notified of the post-remand 
examinations scheduled in 1999.

Neither was evidence otherwise received which contained the 
necessary information.  Though additional VA outpatient 
treatment reports, dated in January and February 1999, were 
received subsequent to the time of the Board's June 1998 
remand, and those reports show that the veteran had 
objective, bilateral tenderness of the jaw in January 1999, 
and that the glands in his neck and throat were tender to 
palpation, the reports also show that his lymph nodes were 
not enlarged, and that "adenitis" and "infections" were 
diagnosed by history only.  There is also no mention in the 
more recent reports of whether and to what extent the veteran 
has current, skin-related symptoms attributable to the 
service-connected condition.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the criteria 
for an increased (compensable) rating, and because an 
examination was required in order to determine whether he had 
in fact met those criteria, the benefit sought cannot be 
granted.  VA regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Here, the record shows that the veteran has been notified of 
the provisions of § 3.655, both in the Board's June 1998 
remand and in the SSOC issued to him in March 2000.  
Nevertheless, despite having received such notice, he has not 
provided any explanation for his failure to appear for the 
required examinations.  It may therefore be said that his 
failure to appear was without good cause.  His claim for 
increase must therefore be denied.  Id.


ORDER

The claim for an increased (compensable) rating for 
lymphadenitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

